Confidential




2 January 2008







Mr. Michael Medlock

-Present-







Dear Mr. Medlock,




RE: EMPLOYMENT LETTER




Further to our previous discussion, we (the “Company”) are pleased to offer you
a position of Chief Executive Officer from 1 January 2008 on the following terms
and conditions:

 

 

 

Remuneration

 

Your annual salary package will be HK$1,000,000 with the following payment
schedule:




For the first 11 calendar months of each year, your monthly salary will be
HK$80,000. For December each year, your salary will be HK$120,000.




In case of termination of employment during the year, your annual salary package
for the year of termination will be calculated on a pro-rata basis with
adjustment to be made in the payment of the last month.




Your salary package is subject to an annual review. All salaries are payable in
arrears.

 

 

 

Working days & Working Hours

 

The official working hours are from 10:00 a.m. to 6 p.m. from Monday to Friday.
As we are a public company in the US, you may be required to work during the day
time of the US time zone.

 

 

 

Leave Entitlement

 

You will be entitled to 18 working days for your annual leave, with 12 days must
be taken during the Chinese New Year Holiday and Christmas Holiday. Annual leave
cannot be accumulated.




Profit sharing

 

You are entitled to the following profit sharing scheme:

a) If the annual after-tax profit of the group relating to sales of health
products is below or equal to US$1,000,000, there will be no profit sharing.

b) If the annual after-tax profit of the group relating to sales of health
products is above US$1,000,000 but below or equal to US$2,500,000, you are
entitled to 3% of that portion above US$1,000,000.

c) If the annual after-tax profit of the group relating to sales of health
products is above US$2,500,000, you are entitled to 4% of that portion above
US$2,500,000 PLUS the sharing under (b) above.







Page 1











Mr. Michael Medlock

2 January 2008







 Travelling allowance

 

2 round-trip business class tickets (HK-Germany) for yourself and

1 round-trip economy class ticket (HK-Germany) for each of your 3 immediate
family members.

 

 

 

Other allowance and benefit

 

Housing allowance of HK$10,000 per month, medical insurance and mandatory
provident fund.

 

 

 

Notice of Termination

 

Three month’s notice or three month salary in lieu of notice is required by
either side




You will be expected to maintain secrecy in respect of the affairs of the
Company both during and after your working relationship with the Company. As
your involvement may include contacting, negotiating, reviewing and documenting
the confidential information of our Company, you must keep them confidential and
must not disclose to any third party during and after you terminate your
employment with us. You will be required at all times to comply with the
Company’s policies and procedures, which may be revised from time to time in
accordance with requirements.




To signify your acceptance of the position now offered under the terms and
conditions listed above and, we shall be pleased if you will sign and return the
duplicate copy of this letter to us.




Your employment under this offer of Employment should be interpreted in
accordance with Hong Kong Law.










Yours truly,

For and on behalf of

Melo Biotechnology Holdings Inc.

Accepted by:
















Director

Michael Medlock





































Page 2



















